DETAILED ACTION



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Applicant’s amendment filed December 13, 2021, has been entered.  Claim 1 has been amended as requested.  Claim 4 has been cancelled and new claim 5 has been added.  Thus, the pending claims are 1-3 and 5.  
Said amendment is sufficient to overcome the claim rejections under 35 USC 112 as set forth in sections 5-9 of the last Office action (Non-Final Rejection mailed September 13, 2021). Additionally, the prior art rejection under 35 USC 103 of the claims over Yamamoto (US 4,361,925) in view of Pacione (US 6,083,596) as set forth in section 12 of the last Office action is hereby withdrawn in view of said amendment.  


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3 stand rejected under 35 U.S.C. 103 as being unpatentable over US 4,361,925 issued to Yamamoto et al. in view of US 2014/0075887 issued to Akpan, as set forth in section 13 of the last Office action.
Applicant has amended claim 1 to include the steps of (c) rolling up the textile component having a first surface area to form a rolled-up textile component having a second surface area, wherein said second surface area is less than said first surface area and (d) aligning the rolled-up textile component with the base component, and (e) unrolling the rolled-up textile component onto the base component.  However, said amendment is insufficient to overcome the standing rejection since the Akpan reference would suggest to a skilled artisan to roll up the laundered textile mat of Yamamoto for delivery, wherein said rolled-up textile mat would then be unrolled to install on the mat base for use.  
Specifically, Yamamoto provides a floor mat and base assembly comprising (a) a base 1 of an integrally formed sheet 2 of elastomeric polymer and a peripheral frame 3 surrounding a mat-containing portion of the sheet, (b) a dust-controlling mat 5, and (c) a temporary anchoring mechanism for detachably anchoring the mat in the base at a plurality of points on the periphery of the mat (abstract, col. 1, line 63-col. 2, line 11, col. 2, lines 25-32, col. 3, lines 8-11, and Figure 1).  The anchoring mechanism comprises an anchoring element 11 of hook or mushroom-type engaging pieces 10 implanted on a base fabric 9 fusion-bonded to the base 1 and an anchoring element of fiber loops 12 attached to the back side of the mat 5 (abstract and col. 3, lines 12-36).  The anchoring elements 11 and 12 are placed in discrete locations along the periphery of the mat and the base (Figures 1-3).  The mat 5 comprises a base fabric 6 having pile 
Thus, Yamamoto teaches applicant’s claims 1-3 with the exception of the steps of rolling up the textile component, aligning the rolled-up mat with the base, and unrolling the mat onto the base.  While Yamamoto fails to explicitly teach rolling up the mat body (i.e., textile component having a lesser surface area than the unrolled mat) and then placing said rolled mat onto the base component and unrolling, the steps of rolling, aligning, and unrolling would have been obvious to one of ordinary skill in the art. 
In particular, Yamamoto teaches the dust-controlling mat is suitable for rental service, wherein the mat is leased to a user for a certain time, the used mat is collected, washed, and regenerated, and then said mat is leased to a user again (col. 1, lines 30-39).  Akpan teaches floor mats for commercial rental are conventionally rolled up after laundering for ease of delivery upon return to the customer (section [0002]). Akpan discloses a mat rolling machine for use in rolling a mat wherein said mat is wrapped with stretch wrap film in a rolled configuration for delivery to a customer (sections [0005] and [0006]).  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to align a laundered, rolled up mat body (i.e., textile component) of Yamamoto onto one end of the base prior to unrolling the mat and then unrolling said mat onto the base.  Note rolled floor mats, rugs, and carpets are conventionally laid onto a floor surface in a desired location and then rolled out for usage.  Applicant is hereby given Official Notice of this fact.  [The examiner notes that the facts asserted to be common and well-known are capable of instant and unquestionable demonstration as being well-known.  To adequately traverse such a finding, applicant must specifically point out the supposed errors in the examiner’s action, which would include stating why the noticed .
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 4,361,925 issued to Yamamoto et al. in view of US 2014/0075887 issued to Akpan.
New claim 5 limits the method of claim 3 to include the step of applying downward pressure to engage the fastening system.  However, said claim is held to be obvious over the cited prior art.  Specifically, it is well known to press together hook and loop fasteners, such as those disclosed by Yamamoto (e.g., Velcro® fasteners) to engage the hooks with the loops for fastening.  Applicant is hereby given Official Notice of this fact.  [The examiner notes that the facts asserted to be common and well-known are capable of instant and unquestionable demonstration as being well-known.  To adequately traverse such a finding, applicant must specifically point out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art.]  As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply pressure downwardly onto the floor mat from the top surface (e.g., by stepping on the floor mat) so that the hook or loop fastener of the mat component can engage with the loop or hook fastener of the base component.  Such a modification would have .  


Response to Arguments
Applicant’s arguments filed with the amendment have been fully considered but they are not persuasive.
Applicant asserts the combination of Yamamoto and Akpan fails to teach the claimed temporary reduction in surface area of only one component of a multi-component floor mat (Amendment, page 4, 3rd paragraph).  Specifically, applicant argues no guidance is given by the references for which component (i.e., the textile component or the base component) is rolled up according to Akpan (Amendment, page 4, 4th paragraph).  In response, Yamamoto teaches the floor mat is suitable for rental service, wherein a soiled textile component is unattached from a base component, collected from the customer, laundered, and returned to said customer for re-attachment to the base.  Like Yamamoto, Akpan teaches floor mats for commercial rental are removed from a location for off-site laundering (section [0002]).  As such, a skilled artisan would readily understand the floor mat component being rolled in the combination of Yamamoto and Akpan would be the laundered textile component, not the base component, which remains unlaundered at the customer location.  Therefore, applicant’s argument is found unpersuasive and the above rejection is maintained.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477.  The examiner can normally be reached on 10 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Cheryl Juska/Primary Examiner
Art Unit 1789                                                                                                                                                                                                        February 17, 2022